June 28, 1920. The opinion of the Court was delivered by
This is an action for personal injuries, and was tried before County Judge Whaley, and a jury, at the January term of Court, 1920, and resulted in a verdict for plaintiff for $1,667.75. At close of plaintiff's evidence a motion for nonsuit was made by the defendant, which motion was overruled. At the close of the case a motion for a directed verdict was made by the defendant, which motion was refused. After entry of judgment, defendant appealed and by 10 exceptions imputes error. *Page 264 
Appellant in his argument says:
"The exceptions are 10 in number, but in reality raise only three questions, to wit: (1) Could a reasonable inference be drawn from the testimony of any actionable negligence on the part of defendant? (Exceptions 1, 2, 3, 4, 5, 6, and 7.) (2) Was the trial Court in error in charging the jury in effect that the plaintiff could be guilty of contributory negligence only through the agency of the driver of the automobile? (Exceptions 9 and 10.) (3) Was the verdict excessive. (Exception 8.)"
As to the first group of exceptions: There was some evidence by which it was reasonable to infer that there was actionable negligence on the part of the defendant. There was evidence that the train was standing still, blocking one of the most traveled streets in the city of Columbia, and that the cars had no light of any kind upon them, or near them, or any guard or watchman to give warning; that on the night in question there was a fog or smoke, that made the place where the cars were standing dark, and obscuring the same. This was evidence on the part of the plaintiff. No railroad man in charge of the train, and present at the time of the injury, was put on the witness stand to deny the same. Under all of the evidence in the case, his Honor could not have granted a nonsuit, or directed verdict, as asked for by the defendant, and these exceptions are overruled.
As to exceptions 9 and 10: These exceptions are overruled, under the particular facts of the case. His Honor correctly stated the law, and we see no error on his part, as complained of.
The third group of exceptions are overruled. The amount of verdict this Court has nothing to do with, unless it be made to appear that it is so outrageous and capricious as to shock our ideas of right and justice. There is nothing in the verdict to do this. *Page 265 
All exceptions are overruled, and judgment affirmed.
MR. CHIEF JUSTICE GARY and MESSRS. JUSTICES FRASER and GAGE concur.
MR. JUSTICE HYDRICK did not take part in the decision of this case.